DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, (2-10 by dependency on 1) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, it is unclear what the applicant intends in the recitation “that the cover plate is concealed in the door” as the cover plate appears clearly visible from the exterior of the door as shown in figures. The recitation will be interpreted broadly unless otherwise clarified by the applicant.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louvel (US 7,108,301) of Fig. 13 and 14.

Regarding claim 1, Louvel of Fig 13-14, discloses  A mechanism for opening a vehicle door, comprising: 
a door opening component (Abstract; Louvel) for opening the vehicle door disposed in an operating cavity (Fig. 13-14; Louvel); 
a cover plate (1; Louvel) covering the operating cavity such that the cover plate is concealed in the door; and 
a first fixed rotational axle (A1; Louvel) mounted adjacent to the operating cavity, a side edge of the cover plate (annotated Fig. 13; Louvel) being mounted on the first fixed rotational axle such that when an external force is applied to the cover plate, the cover plate is rotatable about the first fixed rotational axle to enter the operating cavity 

    PNG
    media_image1.png
    636
    838
    media_image1.png
    Greyscale

Figure taken from Louvel (US 7,108,301)

Regarding claim 2, Louvel of Fig 13-14, discloses  The mechanism of claim 1, further comprising: a transmission mechanism (11b,152, 151; Louvel) disposed in the operating cavity and driven by rotation of the cover plate (Fig.13; Louvel), wherein when the cover plate rotates inside the operating cavity (Fig. 13; Louvel) about the first fixed rotational axle by more than a predetermined angle, the cover plate drives the transmission 

Regarding claim 9, Louvel of Fig 13-14, The mechanism of claim 1, wherein the first fixed rotational axle (A1; Louvel) comprises first (left side; Louvel) and second sections (right side Louvel) connected to a side of the cover plate.

Regarding claim 10, Louvel of Fig 13-14, The mechanism of claim 1, further comprising a cover plate resetter (11b, helical spring; Louvel) configured to reset the cover plate.


Claim(s) 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louvel (US 7,108,301) of Fig. 6.

Regarding claim 1, Louvel of Fig 6, discloses A mechanism for opening a vehicle door, comprising: 
a door opening component (Abstract, door handle device; Louvel) for opening the vehicle door disposed in an operating cavity (annotated Fig. 6; Louvel); 
a cover plate (1; Louvel) covering the operating cavity such that the cover plate is concealed in the door; and 
a first fixed rotational axle (A1; Louvel) mounted adjacent to the operating cavity, a side edge of the cover plate (annotated Fig. 13; Louvel) being mounted on the first 

    PNG
    media_image2.png
    408
    558
    media_image2.png
    Greyscale

Annotated Figure taken from Louvel (US 7,108,301)

Regarding claim 6,  Louvel of Fig. 6 discloses The mechanism of claim 1, further comprising: an operating component (43; Louvel) rotatably mounted on the second fixed rotational axle (A2; Louvel) the operating component comprising a handle operating portion(43; Louvel) and an actuator (46 to 9m;Louvel), wherein when an operator (fingers of an operator,Fig.6; Louvel) applies a force to the handle operating portion, the operating component is rotatable such that the actuator actuates the door opening component (mechanical latch; Louvel)


Regarding claim 7,  Louvel of Fig. 6 discloses The mechanism of claim 6, wherein: the operating component is an L-shaped plate (Fig.6; Louvel) comprising a first plate (43; Louvel) and a second plate (45; Louvel) connected to one another; the first plate comprises a handle operating portion (Fig.6; Lovel); the second plate comprises an actuator (41 to 46; Louvel); and the second fixed rotational axle (A2; Louvel) is mounted at a junction of the first plate and the second plate such that the L-shaped plate (45,43, Fig. 6; Louvel) is rotatable about the second fixed rotational axle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 3, 4, 5, and 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Louvel (US 7,108,301) of Fig. 13-14.  

Regarding claim 3, Louvel of Fig.13-14 discloses The mechanism of claim 2, wherein: the transmission mechanism comprises a connecting rod; the connecting rod comprises a first bracket (12; Louvel), a second rod (152; Louvel), and a third rod (inside 151 attached by pin 154; Louvel); the first element is connected to the cover plate and 
Louvel discloses substantially all the limitations of the claims except for transmission elements must all be rods. 
It would have been obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the transmission mechanism rods of whatever form or shape was desired or expedient in (this case rod shape). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 4, Louvel of Figures 13-14 makes obvious The mechanism of claim 3, further comprising a connecting rod limiter (153 slot; Louvel) configured to limit a range of movement of the second moving axle.

Regarding claim 5, Louvel of Figures13-14 The mechanism for opening a vehicle door as claimed in claim 4, wherein: the connecting rod limiter comprises a limiting plate (152; the limiting plate defines a limiting slot (153, slot; Louvel); and the second moving axle is inserted into the limiting slot (Fig. 13; Louvel).

Regarding claim 8, Louvel of Figures13-14 The mechanism of claim 3 or claim 6, further comprising: a rocker arm rotatably mounted on a third fixed rotational axle (154; Louvel), wherein: the rocker arm12; Louvel) comprises actuated portion (annotated above Fig.6; Louvel) and execution portion (annotated above Fig.6; Louvel); and when the actuator of the operating component drives the actuated portion of the rocker arm, the rocker arm rotates about the third fixed rotational axle (A2;Louvel) such that the execution portion of the rocker arm opens a vehicle door lock 9via 46,47; Louvel).
Note: Rather than indefinite, recitation of “about” is taken broadly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T. L. N./
Examiner, Art Unit 3675

/EUGENE G BYRD/Primary Examiner, Art Unit 3675